            Case 2:20-cv-01203-BJR Document 22 Filed 10/27/20 Page 1 of 1




 1
 2                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 3
 4   ROTHSCHILD PATENT IMAGING, LLC                        Civil Action No. 2:20-cv-01203-BJR

 5                          Plaintiff/Counter-
                            Defendant
 6                                                             Order of Dismissal
            v.
 7
     ACDSEE, INC.
 8
                            Defendant/Counterclaim
 9                          Plaintiff
10
11
                                          ORDER OF DISMISSAL
12
            In accordance with the stipulation of the parties, Plaintiff’s claims and defense are dismissed
13
     with prejudice, and Defendants’ counterclaims and defenses are dismissed without prejudice, with
14
     each side to bear its own costs and fees.
15
16
            IT IS SO ORDERED.
17
18
            DATED this 27th day of October, 2020.
19
20
21                                                  ___________________________________________
                                                         The Honorable Barbara Rothstein
22                                                       United States District Judge

23
24
25
26
27
28
